PER CURIAM.
From a judgment of conviction for the offense prohibited by section 800.04, Fla. Stat., F.S.A., this appeal was taken.
The appellant urged five points upon which he relied for a reversal of the judgment. We have carefully considered each of these points and the entire record of the trial proceedings below, and we are not convinced that the errors, if any, were so prejudicial as to have resulted in- a miscarriage of justice. Section 54.23, Fla.Stat., F.S.A. The evidence presented adequately supported the verdict.
*97No harmful error having been made to appear, the judgment appealed from should be and it is hereby—
Affirmed.
CARROLL, CHAS., C. J., HORTON, J., and WARREN, LAMAR, Associate Judge, concur.